 
Exhibit 10.1
 
AMENDMENT NO. 2 TO
NON-NEGOTIABLE PROMISSORY NOTE


This Amendment No. 2 to the Non-Negotiable Promissory Note (this “Amendment”) is
made effective as of September 16, 2010 and amends that certain Non-Negotiable
Promissory Note dated as of December 23, 2009, as amended (the “Note”) made by
Paneltech International Holdings, Inc. a Delaware corporation (fka Charleston
Basics, Inc.) (the “Company”), in favor of Collins Timber Company LLC, an Oregon
limited liability company (the “Holder”).


W I T N E S S E T H:


WHEREAS, the Company and the Holder desire to amend the Note as provided herein;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


A.  Amendments.  The Note is hereby amended as follows:


1. The first paragraph of the Note is deleted in its entirety and replaced with
the following:


“FOR VALUE RECEIVED, the undersigned, Charleston Basics, Inc., a Delaware
corporation having an office and principal place of business at 2999 John
Stevens Way, Hoquiam, WA 98550 (the “Company”), promises to pay to Collins
Timber Company LLC, an Oregon limited liability company (the “Holder”), the
principal sum of Three Hundred Seventy-Five Thousand Dollars ($375,000) (or, if
adjusted pursuant to the terms below, Six Hundred Twenty-Five Thousand Dollars
($625,000)) on or before on January 1, 2012 (the “Outside Maturity Date”) in
accordance with the following:”


2. The third paragraph of the Note (paragraph (b)) is amended by replacing the
reference to “August 30, 2010” with “December 31, 2011”.


3. The fourth paragraph of the Note (paragraph (c)) is amended by renumbering
such paragraph “(d)” and replacing both references to “August 30, 2010” with
“December 31, 2011”.


4. A new paragraph “(c)” shall be added immediately preceding the fourth
paragraph of the Note (prior to  the foregoing amendments) that shall read as
follows:


(c)           (i) In the event that the Company completes an asset sale or an
offering of the Company’s securities, and the proceeds from such transaction are
at least equal to $1,500,000, the Company shall repay the entire outstanding
principal amount of the Note and all accrued and unpaid interest thereon, within
10 days following the closing of such sale; but if the proceeds from such
transaction are less than $1,500,000, but at least equal to $1,000,000, the
Company shall repay one half (50%) of the outstanding principal amount of the
Note and one half (50%) of all accrued and unpaid interest thereon, within 10
days following the closing of such sale.
 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii) If the Company does not, by September 21, 2010, execute and deliver to
Holder a security agreement and a UCC financing statement, in a form and
substance satisfactory to Holder, granting to Holder a security interest in all
personal property assets of Company to secure payment of this Note, subject only
to liens securing the Company’s existing loan and credit facilities from Anchor
Bank and ShoreBank Pacific, the Company shall repay the entire outstanding
principal amount of this Note, and all accrued and unpaid interest thereon, on
September 22, 2010.  Such security documents will permit Company to grant new
liens to institutional lenders, with a priority ahead of Holder, securing the
following credit facilities:  (1) a new operating line of credit in an amount of
not more than the One Million Dollars ($1,000,000), provided that the existing
ShoreBank line of credit is paid and liens securing it released; and (2) such
other loans as Holder may approve in writing, such consent not to be
unreasonably withheld.


5. The fifth paragraph (prior to  the foregoing amendments) is deleted in its
entirety and replaced with the following:


The undersigned also promises to pay interest on the unpaid principal amount
hereof from the date of this Note at a floating rate equal to the prime rate in
effect on the first business day of each month amounts hereunder are owing, as
published in the Wall Street Journal (the “Initial Rate”), which Initial Rate
shall be in effect from the date hereof until June 30, 2010.  Beginning as of
July 1, 2010 the undersigned promises to pay interest on the unpaid principal
amount hereof at a rate of 7% per annum (the “Secondary Rate” together with the
Initial Rate, the “Prescribed Rate”), until all amounts owing under this Note
(including, if applicable, any increased principal under clause (d) above) have
been paid in full.  Interest shall be calculated on the basis of a 360 day year
for the actual number of days elapsed.  All payments hereunder shall be payable
in immediately available funds in lawful money of the United States of America.
Beginning January 1, 2011, the Company shall on the first day of each month pay
Holder all unpaid interest accrued on this Note during the preceding month.


B.           No Other Amendments.  This Amendment shall not be deemed to modify
the terms of the Note except as expressly set forth herein.


C.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of law.
 
 
 
 

--------------------------------------------------------------------------------

 

 
D.           Counterparts.  This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, all such counterparts shall together constitute but one and the
same instrument and facsimile and photostatic copies of such executed
counterparts shall be given the same effect as the originals.


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Non-Negotiable Promissory Note as of the date first written above.


 
THE COMPANY: 
 
Paneltech International Holdings, Inc. 
(fka Charleston Basics, Inc.)
 
THE HOLDER:
 
Collins Timber Company LLC
                          By: 
/s/Leroy D. Nott
  By: 
/s/ Eric Schooler
  Name: 
Leroy D. Nott 
  Name: 
Eric Schooler
  Title: 
President 
  Title: 
President/CEO
 


 
 
 


 
 3

--------------------------------------------------------------------------------